NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-1618
                                      ___________

                                   RORY M. WALSH,
                                                Appellant

                                             v.

           BRIAN J. GEORGE, Board for the Correction of Naval Records;
           W. DEAN PFEIFFER, Board for the Correction of Naval Records;
         LTCOL R. P. BUTTRAM, MMMA-3; MR. M. NEWMAN, MMMA-3;
            JAMES L. JONES, JR.; JAMES F. AMOS, HQ Marine Corps;
          THE DEPARTMENT OF THE NAVY, Office of the Secretary of the
                   Navy; THE UNITED STATES OF AMERICA
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-14-cv-01503)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 14, 2016

          Before: CHAGARES, KRAUSE and GREENBERG, Circuit Judges

                              (Opinion filed: May 26, 2016)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Rory Walsh appeals the District Court’s orders dismissing his complaint and

denying his motion for reconsideration. For the reasons below, we will affirm the

District Court’s judgment.

       Walsh filed a complaint alleging, inter alia, that Appellees wrongfully interfered

with his efforts to correct his military records, denied him access to a Navy complex,

denied him disability benefits, intercepted correspondence between third parties, and

stalked him and his family. The District Court dismissed his complaint for failure to state

a claim and denied Walsh’s motion for reconsideration. Walsh appealed.

       In his brief, Walsh seeks to challenge several rulings by the District Court.1 His

challenges are without merit. The District Court’s stay of discovery to allow the

Appellees time to respond to the complaint did not constitute an abuse of discretion. See

In re Orthopedic Bone Screw Prod. Liab. Litig., 264 F.3d 344, 365 (3d Cir. 2001) (not an

abuse of discretion to stay discovery while considering motion to dismiss). Because

discovery had been stayed, the District Court did not err in denying Walsh’s motion for

summary judgment.

       Nor did the District Court abuse its discretion in granting Appellees an extension

of time to respond to the complaint and denying his request for a default judgment

against Jones. Walsh has not shown any prejudice from the denial of the default, Jones

had a litigable defense, and there is nothing to show that the delay was due to any

1
  Walsh briefly mentions the District Court’s analysis of the merits of some of his claims.
The District Court did not err in dismissing Walsh’s claims, and we have nothing to add
to its thorough analysis.
                                             2
culpable conduct. See Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)

(discussing factors to consider in reviewing refusal to enter default judgment). Moreover,

the default motion was premature. While Walsh stated that Jones was served on August

13, 2014, his own exhibits reflect that a process server posted the documents to the front

door of Jones’s purported residence on August 18th. Thus, Walsh’s September 4th

motion for a default judgment was filed before the earliest possible deadline for Jones to

respond -- September 8th. See Fed. R. Civ. P. 12(a)(1)(A)(i) (responsive pleading due 21

days after service); Fed. R. Civ. P. 12(a)(2)&(3) (responsive pleading from United States

employee due 60 days after service).

       Walsh challenges the denial of his request for injunctive relief against Jones.

Walsh alleged that the FBI’s surveillance of his family alerted Jones to their lunch plans

and he drove from Virginia to Pennsylvania to stalk Walsh and his family. When Walsh

and his sons went after lunch to a nearby store to buy a video, Jones allegedly “lunged” at

him twice to try to start an incident and then preceded the family into the store. Walsh

and his sons went into the store, bought their video and left.2 In affidavits, Walsh’s sons

stated only that a man was “waiting, apparently to create an incident.” They stated that

their father told them that the man was Jones. They admitted that they purchased their




2
 Walsh does not explain why he and his sons continued to go into the store after Jones
had gone in or why they did not call the police right away if Jones’s alleged presence was
such a serious issue.
                                             3
video without further incident. 3 The District Court did not abuse its discretion in

denying injunctive relief based on these allegations.4 To the extent that Walsh is

requesting that criminal charges be brought against Jones, there is no federal right to

require the government to initiate criminal proceedings. Linda R.S. v. Richard D., 410

U.S. 614, 619 (1973); see also United States v. Berrigan, 482 F.2d 171, 173-74 (3d Cir.

1973) (Government is permitted some selectivity in its enforcement of criminal laws).

       Walsh challenges the District Court’s denial of his motion to disqualify opposing

counsel and its allowing Jones to be represented by an Assistant United States Attorney.

There was no abuse of discretion by the District Court: Walsh did not assert any

allegations regarding opposing counsel which would be sufficient to disqualify her.

Moreover, Walsh cannot challenge the AUSA’s representation of Jones. See Falkowski

v. EEOC, 783 F.2d 252, 253-54 (D.C. Cir. 1986) (“Congress empowered the Attorney

General to send a lawyer into court ‘to attend to the interests of the United States’” and




3
  The United States District Court for the District of Columbia described Walsh’s stalking
allegations as “simply another frivolous claim based on a bizarre Government conspiracy
theory.” Walsh v. Jones, Civ. No. 13-cv-928 (D.D.C. June 3, 2014). That court also
summarized Walsh’s previous cases and sua sponte ordered Walsh to show cause why an
injunction limiting future filings should not issue. In a September 2015 order, the District
Court noted that after a hearing, the parties agreed to dismiss the case with prejudice,
Walsh waived any appeal, and the request for a filing injunction was denied without
prejudice to reopening if Walsh filed a future action in federal court. Walsh v. Jones,
Civ. No. 13-cv-928 (D.D.C. Sept. 29, 2015).
4
  Walsh also argues that he was entitled to injunctive relief because Jones had the FBI
intercept mail meant for the President and the Department of Justice. Walsh did not
make any specific, factual allegations that would entitle him to such relief.
                                               4
there is no statutory or regulatory basis to review the Attorney General’s exercise of

discretion).

       Walsh argues that the District Court should have allowed him to amend his

complaint to raise a claim under the Privacy Act after the Appellees submitted documents

from his military file in response to his claims. We review the District Court’s denial of

leave to amend for an abuse of discretion. In re Burlington Coat Factory Sec. Litig., 114

F.3d 1410, 1434 (3d Cir. 1997). As ably explained by the District Court, see Dist Ct.

Memo. at 14-16, Walsh failed to state a claim under the Privacy Act. See 5 U.S.C.

§ 552a(b); 32 C.F.R. § 701.112; 28 C.F.R. § 16.23(a). The District Court did not abuse

its discretion in denying Walsh leave to amend.

       Walsh also challenges the District Court’s denial of his motion for reconsideration

in which he sought to bring a claim under the Administrative Procedures Act. As noted

by the District Court, Walsh originally disavowed any such claim and, moreover, did not

allege that the decision of the Board for Correction of Naval Records (BCNR) was

arbitrary or capricious.5 It was not an abuse of discretion to deny Walsh leave to amend

to add this claim.

       Walsh complains that the District Court denied his motion to exceed the page limit

for his brief in opposition to Appellees’ motion to dismiss. As a general rule, the manner


5
  An attachment to a recent letter submitted by Walsh pursuant to Fed. R. App. P. 28(j)
indicates that a BCNR case would be opened to review his evidence. Because Walsh’s
suit here does not seek direct review of the BCNR’s decision, any reopening by the
BCNR does not affect our appellate jurisdiction.
                                              5
in which a court disposes of cases on its docket is within its discretion. See In re Fine

Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). Walsh has not explained why he

needed an overlong brief to make his arguments.

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s judgment. Walsh’s motions are denied. Walsh is advised that

repetitive and vexatious litigation may lead to filing restrictions and sanctions. See In re

Oliver, 682 F.2d 443, 445 (3d Cir. 1982).




                                              6